Citation Nr: 1548755	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  12-31 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for disability manifested by dysphagia.

2.  Entitlement to service connection for a dental disability.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for a right shoulder disability.

6.  Entitlement to service connection for a sinus disability.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for sleep disturbance.

9.  Entitlement to service connection for loss of vision of the right eye. 

10.  Entitlement to service connection for right upper extremity neuropathy, to include as secondary to service connected disability.

11.  Entitlement to service connection for sciatica of the right lower extremity, to include as secondary to service connected disability.

12.  Entitlement to service connection for sciatica of the left lower extremity, to include as secondary to service connected disability.

13.  Entitlement to restoration of a 10 percent rating for a bilateral hearing loss disability.

14.  Entitlement to a compensable rating for bilateral hearing loss disability.  

15.  Entitlement to a rating in excess of 10 percent for right knee patellofemoral syndrome.

16.  Entitlement to a compensable rating for laceration of the right index finger. 

17.  Evaluation of irritable bowel syndrome, rated as 10 percent disabling.

18.  Entitlement to a rating in excess of 30 percent for headaches.  


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel

INTRODUCTION

The Veteran served on active duty from March 20, 1990 to March 2, 1998, on active duty special work from October 2, 2001 to May 31, 2002, on active duty special work from September 22, 2002 to January 19, 2004, on active duty from January 20, 2004 to April 24, 2005 and on active duty for training (ACDUTRA) from April 25, 2005 to October 31, 2009, with additional service in the National Guard.

These matters come before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Board notes that the claims for service connection for dysphagia, dental disability, neck disability, back disability, right shoulder disability, sinus disability, hypertension, sleep disturbance, and loss of vision of the right eye were adjudicated by the RO as applications to reopen previously denied claims for service connection for these disabilities.  However, given that the Veteran has additional periods of active service subsequent to the final denials of each claim, the Board will address these claims on a de novo basis.

In a September 2014 letter, VA informed the Veteran that his appointed attorney was no longer accredited to represent claimants in claims before VA.  He was given the option to seek other representation or proceed without representation.  To date, no response regarding new representation has been received.  The Board recognizes that the Veteran is proceeding pro se in this appeal.  

A review of the Veteran's Virtual VA and VBMS electronic claims file reveals additional VA outpatient treatment records dated through August 2013, which have been considered by the AOJ and the Board in conjunction with the matters on appeal.  

The issues of entitlement to service connection for disability manifested by dysphagia, dental disability, sinus disability, and right eye vision loss, as well as the claim for increased rating for IBS are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1. The appellant, a Persian Gulf War Veteran, has chronic pain of the right shoulder, back, and neck without identified pathology.

2.  Hypertension was incurred in active service.

3.  Sleep apnea was incurred in active service.

4.  Peripheral neuropathy of the right upper extremity is not shown by the record.

5.  Sciatica of the right lower extremity is not shown by the record.

6.  Sciatica of the left lower extremity is not shown by the record.

7.  In March 2008, the RO notified the Veteran of a rating decision proposed to reduce the rating for his service-connected bilateral hearing loss disability from 10 to 0 percent. 

8.  At the time of the effective date of reduction, in September 2008, the 10 percent disability rating for the Veteran's service-connected bilateral hearing loss disability had been in effect for less than five years.
 
9.  The November 2007 VA examination reflected Level IV hearing for the right ear and Level I hearing for the left ear.
 
10.  At the time of the June 2008 rating decision the evidence showed an improvement in the service-connected bilateral hearing loss disability.

11.  The Veteran's hearing loss is shown to have been manifested by no worse than Level IV hearing for the right ear and Level I hearing for the left ear.

12.  The Veteran's residual scar related to laceration of the right index finger is not shown to be deep or cause limited motion, or measure an area or areas exceeding six square inches (39 square centimeters), is not unstable or painful, or productive of a separately ratable loss of function.

13.  The Veteran's right knee patellofemoral syndrome is manifested by painful motion; flexion is better than 45 degrees and extension is full, and instability of the knee has not been demonstrated.

14.  The Veteran's headaches are manifested by characteristic prostrating attacks occurring at least once a month over the last several months; very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability have not been shown.


CONCLUSIONS OF LAW

1. The Veteran's right shoulder symptomatology is presumed to have been incurred during his Persian Gulf service. 38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2014).

2.  The Veteran's back symptomatology is presumed to have been incurred during his Persian Gulf service. 38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2014).

3.  The Veteran's neck symptomatology is presumed to have been incurred during his Persian Gulf service. 38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2014).

4.  Hypertension was incurred in service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

5.  Sleep apnea was incurred in service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

6.  Peripheral neuropathy of the right upper extremity was not incurred in or aggravated by service and is not proximately due to, the result of, or aggravated by a service connected disease or injury, and an organic disease of the nervous system may not be presumed to have been incurred there in. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2014).

7.  Sciatica of the right lower extremity was not incurred in or aggravated by service and is not proximately due to, the result of, or aggravated by a service connected disease or injury, and an organic disease of the nervous system may not be presumed to have been incurred there in. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2014).

8.  Sciatica of the left lower extremity was not incurred in or aggravated by service and is not proximately due to, the result of, or aggravated by a service connected disease or injury, and an organic disease of the nervous system may not be presumed to have been incurred there in. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2014).

9. The reduction of the rating from 10 percent to 0 percent for the service connected bilateral hearing loss, effective September 1, 2008, was proper. 38 U.S.C.A. §1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344(c), 4.85, Diagnostic Code 6100, 4.86 (2014). 

10.  The criteria for the assignment of a compensable rating for the service-connected bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85, Diagnostic Code 6100, 4.86 (2014).

11.  The criteria for the assignment of a compensable rating for the service-connected laceration of the right index finger are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7. 4.118, Diagnostic Code 7801-7805 (2008).

12.  The criteria for a rating in excess of 10 percent for right knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5299-5260 (2014).

14.  The criteria for a rating in excess of 30 percent for headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.124(a), Diagnostic Code 8100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2014).

Given the favorable disposition of the claims for service connection for neck, back, right shoulder, hypertension, and sleep apnea disabilities, the Board finds that all notification and development actions needed to fairly adjudicate these aspects of the appeal have been accomplished.

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In October 2007, the Veteran was notified of the evidence needed to substantiate the claim for increased rating for bilateral hearing loss disability. With respect to the claims for service connection for peripheral neuropathy of the right upper extremity and sciatica of the right and left lower extremities and the claim for increased rating for headaches, in an April 2010 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claims for service connection and the claim for increased rating. These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran. The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in the October 2007 and April 2010 letters.

While these letters did not specifically address the claims for increased rating for right knee patellofemoral syndrome and residuals of laceration of the right index finger, the Board finds that, given that the Veteran has been provided notice with respect to other increased rating claims adjudicated at the same time and has submitted evidence and statements demonstrating his actual notice of the elements of his claims and the duties in providing evidence, and that the matters have been readjudicated after providing the Veteran opportunity to respond to the rating decision on appeal, there is no prejudice to the Veteran.

With respect to the claim for restoration of a 10 percent rating for bilateral hearing loss, the RO notified him of the proposed reduction in a March 2008 letter. The letter informed him of the reasons and bases for the proposed reduction and the type of information or evidence he could submit in response. He was also informed of his rights to a personal hearing and representation and that unless additional evidence was received within 60 days, his hearing loss evaluation would be reduced. Therefore, the Board finds that the RO also complied with the additional notification requirements set forth in 38 C.F.R. § 3.105(e).

The Board further finds that VA has complied with the duty to assist by aiding the Veteran in obtaining evidence. Here, VA obtained the Veteran's service treatment records, National Guard records, and all of the identified and available post-service VA and private treatment records.

The Veteran has also been afforded a number of VA examinations with respect to the claimed disabilities on appeal.  

The Board acknowledges that the Veteran has not been afforded a VA examination with respect to his claims for peripheral neuropathy of the right upper extremity and sciatic of the right and left lower extremities. For the reasons explained in greater detail below, no such examination was required because the evidence does not indicate that the claimed disabilities, or symptoms thereof, may be associated with the Veteran's active service. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81  (2006). 

Under McLendon, in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. Id.  

A VA examination under the standards of McLendon is not warranted in this case, as there is no evidence of an indication of a current disability. 

Thus, the Board finds that referral of these claims for an examination to obtain a medical opinion under the circumstances here presented would be a useless act. The duty to assist is not invoked, even under McLendon, as here the evidence fails the McLendon analysis for these claims.

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claims herein decided are thus ready to be considered on the merits.


II.  Service Connection Claims

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b). The Court has established that 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 U.S.C.A. § 1101. With respect to the current appeal, that list includes arthritis, organic diseases of the nervous system, and cardiovascular disease. See 38 C.F.R. § 3.309(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, organic diseases of the nervous system, and cardiovascular disease, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service. See 38 C.F.R. § 3.307.

Service connection is also warranted for disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Such secondary service connection is warranted for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease. 38 C.F.R. § 3.310(b).

The record reflects that the Veteran served in Iraq and is in receipt of the Combat Action Badge.  Hence, to the extent the Veteran claims that his injuries were incurred while engaging in combat, the provisions of 38 U.S.C.A. § 1154(b) apply.

B.  Neck, Back and Right Shoulder

The Veteran contends that he is entitled to service connection for neck, back, and right shoulder symptomatology, which he believes had its onset during active service.  He related that he sustained injuries stemming from an improvised explosion device (IED) explosion in Iraq.  

The Veteran's service treatment records from his first period of active service reflect that he was seen for complaints of back and neck pain following horseback riding in April 1992. An August 1992 cervical spine x-ray was normal. In August 1992, he complained of right shoulder injury for 4 months, and it was noted that he hit his right shoulder on a rock during a training exercise in March 1992; x-ray of the right shoulder was normal.  In September 1992, he was placed on profile for rule-out myofascial syndrome of the right upper trapezius.  

On report of medical history in February 1998, the Veteran endorsed swollen or painful joints, bone or other joint deformity, and trick shoulder or elbow.  No abnormalities with respect to the shoulder or spine were found on February 1998 discharge examination.

A February 1998 addendum notes that the Veteran complained of shoulder pain for 6 years.  The examiner indicated that he Veteran complained of multiple knee, shoulder, and hip complaints all addressed previously by orthopedic primary care  There was no evidence of significant change from previous orthopedic evaluations.

On report of medical examination in April 2002, the spine and upper extremities were noted to be normal.  

A December 2003 medical consultation report indicates that the Veteran endorsed chronic low back pain since 1993, and noted that he had trauma to the shoulder and neck during field training exercises, though he was not sure if that caused back pain or not.  He was assessed with right sacroiliac dysfunction. 

On a March 2005 post-deployment questionnaire, the Veteran reported that he had right shoulder complaints for which he did not seek medical care during deployment.  Under the section entitled "healthcare provider comments" it was noted that the Veteran had right shoulder/arm discomfort-suggest supraspinatus tendonitis and right-sided cervical radiculopathy.

VA treatment records following the Veteran's deployment to Iraq from September 2004 to March 2005 reflect complaint of back, neck and shoulder pain.  In April 2005, the Veteran reported that the right side of his shoulder and neck were stiff.  In May 2005, he reported that he struck his head after an explosion in his vehicle in Iraq.  He endorsed constant tightness of the neck and shoulder girdle. 

On VA examination in September 2006, the Veteran endorsed neck pain.  The examiner noted an assessment of mild tenderness of the cervical spine with no decreased range of motion.  Normal range of motion of the right shoulder was indicated, and no diagnosis pertaining to the right shoulder was indicated.  

A May 2007 x-ray of the lumbar spine revealed no abnormalities.  

A September 2007 VA x-ray of the cervical spine revealed minor degenerative changes. Right shoulder x-ray was normal. 

A September 2007 VA treatment report notes a history of degenerative joint disease of the spine.  

An October 2007 VA pain consult reflect that the Veteran complained of pain in the neck, low back, and right shoulder since 2004 from an explosion in Iraq.  Localized tenderness over the bilateral proximal cervical region but with good neck mobility, no significant tenderness over the bilateral shoulders with good mobility, and local tenderness over the L5-S1 spine with good trunk mobility was indicated.  The examiner noted the 2007 x-ray findings, and assessed chronic pain in the neck, right shoulder and knee, probable sprain.  

In November 2007, the Veteran was assessed with lower back chronic strain and tension and stress in the right neck and shoulder.  The examiner noted upper trapezius tenderness and moderately limited range of motion in all directions.

A December 2007 report notes that a cervical spine x-ray was negative.  There was mild spasm noted of the bilateral upper trapezius and right rotation of the neck was reduced to 75 percent with pain.  There was also some tenderness in mid-thoracic and lower lumbar region.  

On VA treatment in January 2008, the Veteran was assessed with back, neck and shoulder pain secondary to strain.

Continued treatment records document various complaints related to the back, neck and right shoulder.  
 
An August 2013 VA treatment report includes a notation of chronic neck and back pain.  Another August 2013 report notes chronic arthralgias and myalgias "all over" including the neck, back and shoulders.  

At the outset, the Board does not find that the question of whether there were pre-service back, neck, and right shoulder disabilities has been raised by the record. Every Veteran is presumed sound at entry, except as to defects noted at entry or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by service. 38 C.F.R. § 3.304(b).

In this case, the Veteran has multiple periods of active service.  While he filed claims for service connection for neck, back, and right shoulder disabilities following his period of active service from 1990 to 1998, no disability was found at the time of the rating decision and the claims were denied.  The Veteran was not afforded entrance examinations at subsequent periods of active duty service, and therefore a defect was not noted at entry.  Thus, the Veteran is presumed sound with respect to these claimed disabilities for all subsequent periods of active service.  

In this case, there is objective evidence of pain and tenderness of the right shoulder, neck, and back with some occasions noting limited range of motion.  However, there is no evidence of a recognized pathology (disease or injury). While degenerative joint disease of the spine was noted on one occasion, and a cervical spine x-ray was reportedly positive for degenerative changes in 2007, subsequent reports fail to confirm any such diagnosis.  Accordingly, the Board cannot determine a definitive diagnosis associated with any of these complaints.

Since the Veteran served in the Persian Gulf, the provisions of 38 U.S.C.A. § 1117 are potentially applicable. As indicated above, the Veteran has right shoulder, neck, and back disability manifested by pain, tenderness and limitation of motion. There are objective indicators and there is no evidence of definitive pathology (disease or injury) to account for the objective manifestations.

For the foregoing reasons, service connection for right shoulder, neck, and back symptomatology due to undiagnosed illness is granted.

B.  Hypertension

The Veteran's service treatment records from his first period of active service do not reflect complaint or diagnosis of hypertension.  However, a blood pressure reading of 144/102 and assessment of increased blood pressure, rule out hypertension, was noted on February 1998 discharge examination.  The Veteran also responded "don't know" on report of medical history questioning a past or current history of high or low blood pressure.

A March 2005 post-deployment medical history report indicates that the Veteran endorsed hypertension assessed since his last examination.  In the "healthcare provider comments section" blood pressure of 142/100 and diagnosis of hypertension was noted.  A prescription for Atenolol and follow-up with a primary care physician was indicated.

VA outpatient treatments records dated in 2005 include notation to the effect that the Veteran was diagnosed with hypertension in 2004.  An April 2005 report noted blood pressure of 140/90 and that his hypertension was maintained by diet.  However, it was also noted he had been using Atenolol for control and recently discontinued use because it caused nose bleeds.  In December 2005, it was indicated that his hypertension was poorly controlled and he was to be started on medication.  

A January 2006 initial medical review-annual medical certificate report indicates that the Veteran was under physician's care for high blood pressure and was currently taking medication.

In October 2006, it was indicated that the Veteran had hypertension but it was not well-controlled because the Veteran was not taking his medication.   

Continued VA treatment records document treatment for hypertension, and an August 2013 VA treatment report indicates that the Veteran was continuing to take Lisinopril for his hypertension.  

Again, the Board does not find that the question of whether there was pre-service hypertension has been raised by the record. While high blood pressure was noted at service discharge in 1998 following his first period of active service, hypertension was not diagnosed.  There is no indication of diagnosis of hypertension until 2004/2005, while the Veteran was again on active duty.  Therefore, the Board finds that the Veteran is presumed sound for the periods of active service after 1998.

In this case, the Board finds sufficient evidence to establish onset of hypertension during a period of active duty.  While the exact date of diagnosis is unknown, treatment records in 2005 note diagnosis in 2004.  A March 2005 report notes hypertension, blood pressure of 142/100 and prescription.  VA treatments records immediately following this Veteran's release from active service in April 2005 reflect assessment of hypertension and indicate that the Veteran was placed on medication, though he was not taking it at the time.  

The Board notes that the Veteran was serving on active duty special work through January 2004 and on active duty from January 2004 through April 2005. 

VA outpatient treatment records document chronic hypertension.  As hypertension was "noted" in service and documentation of treatment and diagnosis of chronic hypertension has been well-documented in post-service treatment records, entitlement to service connection pursuant to the chronicity and continuity provision of 38 C.F.R. § 3.303(b) is warranted. 

C.  Sleep Disturbance

The Veteran contends that he is entitled to a disability manifested by sleep disturbance, which he believes had its onset in service.

The Veteran's treatment records from his first period of active duty from 1990 to 1998 do not reflect any complaint, finding, or diagnosis with respect to a sleep disturbance.  

During the Veteran's period of active duty special work from 2002 to 2004, a January 2003 report from the Sleep Disorders Institute at Good Samaritan Hospital reflects that the Veteran underwent polysomnogram, which revealed mild obstructive sleep apnea syndrome.  A December 2003 report notes an impression of obstructive sleep apnea.

Continued VA outpatient treatment records document diagnosis and treatment of sleep apnea, and an August 2013 VA outpatient treatment report reflects that the Veteran was using a CPAP machine for sleep apnea.

Here, treatment records clearly establish the onset of sleep apnea in January 2003, during a period of active duty work service.  There is no evidence to the contrary.  Therefore, the Board concludes that the disability had its onset in service and that service connection for sleep apnea is warranted.

To the extent Veteran has been assessed with insomnia, difficulty sleeping, and nightmares associated with his experiences in Iraq and psychiatric disorder, the Board notes that the Veteran is already service connection for posttraumatic stress disorder (PTSD) and has been assigned a 100 percent rating for this disability, which contemplates his difficulties with sleep.  See 38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula for Evaluating Psychiatric Disabilities Other Than Eating Disorders.  Consideration of a separate rating on the basis of insomnia or other sleep disturbance alone would doubly compensate the Veteran for the same symptoms already considered under hi38 C.F.R. §s evaluation for service-connected PTSD and violate the rule against pyramiding, even if a separate diagnosis of insomnia is demonstrated.  See 38 C.F.R. § 4.414.

D.  Sciatica and Right Upper Extremity Neuropathy

The Veteran contends that his sciatica of both lower extremities and neuropathy of the right upper extremity are related to his spine and right shoulder disabilities.

The Veteran's National Guard treatment records include an August 2001 report reflects that the Veteran complained of pain in the right mid-thigh when walking and running.  He was assessed with lateral femoral cutaneous nerve palsy.  

A November 2003 National Guard report notes complaint of back pain with no numbness, tingling or radicular symptoms.  Lower extremity testing was 5/5.  A straight leg raise test was negative.  He was assessed with right sacroiliac dysfunction.

A March 2005 Report of Medical Assessment following the Veteran's deployment to Iraq includes a notation from a health care provider of right shoulder/arm discomfort, suggest supraspinatus tendonitis and right-sided cervical radiculopathy.  An orthopedic evaluation was recommended.  

A September 2005 VA outpatient treatment report includes lumbago in an active problems list.  

A September 2006 VA examination pertaining to the cervical spine revealed that a sensory, motor, and reflex examination was good.

On VA treatment in October 2006, a straight leg raise test was negative, and strength and reflexes were intact.  

An August 2007 VA treatment note indicates that the Veteran complained of neck pain and occasional paresthesias to both arms.  He was assessed with tension and stress to the right neck and shoulders.

A September 2007 VA physical therapy assessment reflects that the Veteran's muscle strength was normal in the bilateral upper extremities.  The left lower extremity was also within normal limits.  Right hip strength was 3+ to 4/5, and right knee and ankle strength was 4/5. With respect to sensation, the Veteran complained of intermittent numbness in all fingers on the right and occasionally in the left hand.  He also complained of occasional numbness in the right great toe.  

In October 2007, the Veteran presented with complaint of neck pain with associated tingling of both hand and low back pain with numbness of the toes.  Objectively, there was severe local tenderness over the peripatellar, popliteal, medial, and lateral aspect of the right knee.  Motor strength was 4/5 in in the right knee and hip, but 5/5 for the other locations of both lower extremities.  There was slightly decreased sensation in the right L5-S1 dermatome compared to the left side.  Deep tendon reflexes were slightly sluggish in the right ankle jerk but were otherwise 2+.  He was assessed with chronic neck pain and low back pain with lumbosacral radiculitis.  

A November 2007 VA outpatient treatment report reflects that the Veteran complained of neck pain travelling to the right arm and fingers after his involvement in a motor vehicle accident in November 2007.  He subsequently underwent bilateral upper extremity EMG, which showed no evidence of peripheral neuropathy or cervical radiculopathy.

On VA orthopedic treatment in January 2008, sensation was intact to light touch.  

A July 2011 VA examination report reflects the Veteran's complaint of neck pain radiating to the right upper arm and low back pain radiating to the lower extremities.  He also endorsed numbness and paresthesias of the legs and shoulders.  Objectively, motor, sensory, and reflex examinations of the upper and lower extremities were normal.  A straight leg raise test was negative.  No diagnosis related to the upper or lower extremities was assigned.

A May 2012 VA treatment report indicates that the Veteran denied any numbness of the arms and legs.

On August 2013 VA examination, a neurological examination was within normal limits with no motor weakness and deep tendon reflexes physiological throughout.  

In sum, the record reflects that no current right upper extremity or bilateral lower extremity neuropathy/sciatica. While the Veteran has complained of right upper extremity and bilateral lower extremity pain, weakness, and numbness, there is no consistent finding of neurological impairment related to these complaints and the record does not reflect diagnosis of neuropathy, radiculopathy, or sciatica. 

With respect to the right upper extremity, the Board acknowledges the 2005 post-deployment report including suggestion of cervical radiculopathy.  However, all other findings with respect to the right upper extremity have been normal.  Neurological examinations have yielded largely normal findings, and an EMG study in 2007 revealed no evidence of neuropathy or cervical radiculopathy. 

With respect to the lower extremities, again, there is one assessment of radiculitis with some abnormal findings on reflex and sensory examination of the right lower extremity on VA treatment in 2007.  However, all subsequent treatment has yielded normal findings and radiculopathy/sciatica/neuropathy of the either extremity has not been assessed.  We conclude that these inconsistent findings alone are inconclusive and fail to establish disability or underlying pathology. 

In sum, there is no underlying pathology associated with the right arm and bilateral leg complaints of numbness and pain. See Sanchez-Benitez v. Principi, 259 F.3d at 1361-62 (holding that, "in order for a veteran to qualify for entitlement to compensation under the pertinent statutes and regulations pertaining to direct service connection, a veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in service"). 

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability. See 38 U.S.C.A. § 1110. See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). Accordingly, where, as here, competent medical evidence indicates that the appellant does not have the disability for which service connection is sought, there can be no valid claim for service connection for the disability. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).

As a lay person, the appellant is competent to report on that which he has personal knowledge. See Layno v. Brown, 6 Vet. App. 465, 469 (1994). However, the record is devoid of any evidence showing a current disease or injury, and he has not provided any lay evidence that would suggest the existence of a disease or injury. Rather, he has only claimed neuropathy and sciatica, noting that they are related to his cervical spine/right shoulder and low back conditions. Here, there are no Jandreau-type exceptions.

For the foregoing reasons, the preponderance of the evidence is against the claims for service connection for peripheral neuropathy of the right upper extremity and sciatica of the right and left lower extremities. The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

III.  Rating Reduction

Disability evaluations, as far as can practicably be determined, represent average impairment of earning capacity resulting from diseases, injuries, and their residual conditions, as a result of, or incident to, military service. Separate diagnostic codes within the rating schedule identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. For the application of the rating schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition. 38 C.F.R. § 4.1. 

When reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons. Procedural steps that must be taken when a rating reduction is considered warranted are set forth at 38 C.F.R. § 3.105(e). Initially, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons. The Veteran will then be notified at his latest address of record of the contemplated action and furnished the detailed reasons, and be given 60 days to present additional evidence to show compensation payments should be continued at their present level. If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran of the final rating action expires. 38 C.F.R. § 3.105(e).

Furthermore, 38 C.F.R. § 3.105(i) requires the Veteran be informed that he will be afforded a predetermination hearing provided he makes a request for this hearing to the VA within 30 days from the date of notice of the proposed rating reduction. The regulation provides that if a timely request for a hearing is received, VA will notify the Veteran in writing of the time and place of the hearing at least 10 days in advance of the scheduled hearing date. If a hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action. 

For disability ratings in effect for less than five years, as in this case, reexaminations disclosing improvement, physical or mental, in a service-connected disability will warrant a reduction in rating. 38 C.F.R. § 3.344(c).

Disability ratings for service-connected hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations rendered from audiometric evaluations. 38 C.F.R. § 4.85; Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second. The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness. 

The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on controlled speech discrimination test. The horizontal columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test. The numerical designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss. The percentage evaluation is found from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column appropriate for the numeric designation for the level for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity. For example, if the better ear had a numeric designation of Level "IV" and the poorer ear had a numeric designation of Level "VII", the percentage evaluation is 20 percent. See 38 C.F.R. § 4.85. 

Regulations also provide in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral. 38 C.F.R. § 4.86(a). The provisions of 38 C.F.R. § 4.86(b) further provide when the puretone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral; and then that numeral will be elevated to the next higher Roman numeral. Each ear will be evaluated separately. 38 C.F.R. § 4.86.

The RO granted service connection for bilateral hearing loss disability in a December 2006 rating decision.  At that time, a 10 percent rating was assigned based upon findings from a September 2006 VA examination.  

On VA examination in September 2006, the Veteran complained of bilateral hearing loss, worse on the right.  He described difficulty hearing on the telephone, when not face to face with the speaker, hearing the television, and hearing the presence of background noise.  On audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

75
65
60
60
LEFT

35
40
40
45

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 90 percent in the left ear.  The examiner diagnosed bilateral sensorineural hearing loss.

Applying the criteria for evaluating hearing loss to the findings of the September 2006 audiometric evaluation results in designation of Level III hearing in the right ear and Level II in the left ear based on application of the reported findings to Tables VI. However, given that the Veteran's right ear presents an exceptional pattern of hearing impairment given that the puretone threshold was greater than 55 at 1000-4000 Hertz, Table VIA is for application for the right ear, and a designation of V is warranted for the right ear.  These findings warrant a 10 percent rating under 38 C.F.R. § 4.85, DC 6100.

On VA examination in November 2007, the Veteran described hearing difficulty with the television, his spouse, and in the presence of background noise.  He was fitted for hearing aids in 2007, and he stated that they were helpful.   On audiological evaluation, pure tone thresholds, in decibels, were as follows:





HERTZ




1000
2000
3000
4000
RIGHT

60
65
60
60
LEFT

35
35
40
60

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 94 percent in the left ear.  The examiner diagnosed bilateral sensorineural hearing loss.

Applying the criteria for evaluating hearing loss to the findings of the November 2007 audiometric evaluation results in designation of Level II hearing in the right ear and Level I in the left ear based on application of the reported findings to Table VI. However, given that the Veteran's right ear again presented an exceptional pattern of hearing impairment given that the puretone threshold was greater than 55 at 1000-4000 Hertz, Table VIA is for application for the right ear, and a designation of IV is warranted for the right ear.  These findings warrant a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.

The Veteran's National Guard treatment records include a January 2011 comprehensive audio evaluation.  On audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

45
45
50
55
LEFT

10
20
40
50

Speech discrimination scores were not provided.  An impression of right conductive hearing loss and left sensorineural hearing loss was noted.  

Accordingly, this evaluation report does not provide enough information to assign a numeric designation under Table VI.  However, even if the Board were to assign a designation under Table VIA on the basis of puretone threshold averages only, a Level III hearing in the right ear and Level I on the left.  These findings warrant a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.

A July 2011 VA examination report notes that the Veteran did not wear his hearing aids because they made his headaches worse.  On VA treatment in October 2011, the Veteran reported that his hearing aids provided too much background noise and he did not always wear them.

The Court has interpreted the provisions of 38 C.F.R. § 4.13 to require that in any rating reduction case, it must be ascertained, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Moreover, 38 C.F.R. §§ 4.2 and 4.10 provide that in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that that improvement in a disability has actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet.App. 413 (1993).

As to the issue of whether the reduction to 0 percent was proper, the Board finds that the reduction to 0 percent was proper as the November 2007 VA examination shows an improvement in the Veteran's hearing loss when compared to the prior June 2006 VA examination. In this regard, the November 2007 examination report disclosed improved speech recognition in both ears, and a lower puretone threshold average on the right.  These findings are confirmed in the National Guard audio evaluation, which revealed lower puretone threshold averages than on examination in 2007.  Furthermore, VA treatment records indicate that the Veteran did not required use of his prescribed hearing aids.
  
In reaching this conclusion, the Board has considered the Veteran's lay statements of record. The Board notes that he is certainly competent to describe that which he personally observes, including his hearing difficulties and how this impacts his ability to hear under ordinary conditions of life. The Board also finds his statements to be credible. However, in determining the actual degree of disability, the examination findings are more probative of the degree of impairment. Moreover, as noted above, the Court has noted that the assignment of disability ratings for hearing impairment is derived at by a mechanical application of the numeric designations assigned after audiometric evaluations are rendered. Lendenmann, supra.  In this case, the numeric designations produce no more than a 0 percent disability evaluation. 38 C.F.R. Part 4, Diagnostic Code 6100.

IV.  Increased Rating

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10. When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).
In this case, as discussed below in greater detail, uniform evaluations of the disabilities on appeal are warranted.  

A. Bilateral Hearing Loss Disability

As documented above, applying the criteria for evaluating hearing loss to the findings of the November 2007 audiometric evaluation results in designation of Level IV hearing in the right ear and Level I in the left ear based on application of the reported findings to Tables VI and VIA. These findings warrant a non-compensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100. 

The Board in no way discounts the difficulties that the Veteran experiences as a result of bilateral hearing loss, however, it must be reiterated that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology study of record. Lendenmann, supra. In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. To that end, the Veteran's assertions as to the severity of his bilateral hearing loss, though competent and credible, are less probative than the objective audiology studies of record, prepared by skilled professionals, in determining that his bilateral hearing loss does not meet the criteria for a compensable rating. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Further, the examination reports documented above also noted and considered the Veteran's report of the impact his hearing loss had on his ordinary conditions of  life including his ability to work. See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Accordingly, a compensable rating for bilateral hearing loss disability is not warranted.

B.  Right Knee Patellofemoral Syndrome

The Veteran was granted service connection for right knee patellofemoral syndrome in a March 1998 rating decision, following the Veteran's first period of active duty service.  A 10 percent rating was assigned under 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5260.  

The Board notes that, as acknowledged by the RO, the Veteran did not file a claim for increase for this disability.  However, in June 2008, the RO issued a rating decision continuing the 10 percent rating assigned for the service-connected knee disability.  

Under Diagnostic Code 5260, flexion of the leg is rated noncompensable when limited to 60 degrees, 10 percent when limited to 45 degrees, 20 percent when limited to 30 degrees, and 30 percent when limited to 15 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Extension of the leg is rated noncompensable when limited to 5 degrees, 10 percent when limited to 10 degrees, 20 percent when limited to 15 degrees, 30 percent when limited to 20 degrees, 40 percent when limited to 30 degrees, and 50 percent when limited to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Other diagnostic codes provide rating criteria used to evaluate ankylosis, recurrent subluxation or lateral instability, dislocated cartilage, impairment of the tibia and fibula, and genu recurvatum.

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when her symptoms are most prevalent ("flare-ups") due to the extent of her pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria. DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

An April 2005 VA outpatient treatment noted good range of motion of both knees with no swelling and minimal tenderness over the patellar tendon.  He was assessed with degenerative joint disease of the right knee.  

On VA examination September 2006, the Veteran reported that his knee pain began in Iraq.  His complaints included pain, weakness, stiffness, and swelling.  He was not on any medication at that time.  He rated the level of pain a 2 or 3 on a scale to 10.  The pain was precipitated by walking and bending.  He did not appear to have any additional limitations or flare-ups on repetitive movements.  He did not require use of a cane or corrective shoes.  He mentioned that he had no surgeries on either knee.  

Objectively, the knee had good extension, and flexion was to 140 degrees.  Medial and collateral ligaments, anterior and posterior cruciate ligaments, and medial and lateral meniscus appeared intact.  

The examiner diagnosed osteoarthritis of the knees, which he indicated what documented by x-ray from 1994.  

On VA treatment in November 2006, the Veteran reported that his right knee still hurt with weather changes, bending, running.  He was able to stand and walk for 4 hours. At that time, he worked for a counter drug task force as a soldier, and was reportedly functioning well at this job. Objectively, the right knee had full range of motion with no effusion or joint line tenderness. An assessment of history of degenerative joint disease was noted.  

The Veteran's National Guard treatment records include a November 2006 report noted that he was seen for periodic review of his permanent profile.  At that time, he denied any new symptoms.  He had anterior pain localized around the patellar tendon and medial joint line tenderness.  He denied locking or giving way.  Objectively, there was no swelling or effusion. There was tenderness along the medial joint line and tenderness to palpation at the patellar tendon without fluid or defect palpated.  McMurray's test was positive.  Range of motion was from 0 to 125 degrees.  There was no lateral joint line tenderness or collateral laxity.  Lachman's and anterior/posterior drawer testing was negative.  An assessment of internal derangement of the medial meniscus anterior horn was noted.  

A November 2007 VA treatment report reflects chronic pain in the right knee with minimal internal derangement.  

A December 2007 VA physical therapy assessment reflects that the Veteran complained of right knee pain which he rated as level of 8 on a scale to 10.  The pain was described as sharp in the popliteal fossa and anterior knee.  Driving increased the pain.  On inspection, a mild varus deformity was noted at the bilateral knees.  Range of motion of the knee was within normal limits.  

On VA treatment in January 2008, the Veteran endorsed pain in the right knee, which he described as sharp.  The pain was rated 5 out of 10, worsening to a level of 8 on weight bearing.  Pain was relieved with rest.  Objectively, there was right knee mild medial/lateral tenderness.  Range of motion was full.  There was no quadriceps atrophy.  A Lachman test was negative.  A diagnosis of chronic pain in the right knee was assigned.  

On VA examination in July 2011, the Veteran reported that he had a hyperextension injury of the right knee when walking down a hill during training exercises in 1992.  MRI showed meniscal injury and he was treated conservatively.  He was given a permanent profile for running.  He described pain in the right knee anteriorly and posteriority.  He did not use any assistive device for walking.

Objectively, there was no joint swelling, effusion, tenderness or laxity.  There was no joint ankylosis.  Range of motion testing revealed normal range of motion with no objective evidence of pain.  The examiner specifically indicated that flexion was normal.  There was no pain on motion after at least three repetitions of range of motion, and no additional limitation of motion after repetitive motion.    A diagnosis of patellofemoral syndrome of the right knee was assigned.  

Continued VA treatment records document complaint of knee pain.  

With respect to the currently assigned 10 percent rating for patellofemoral syndrome of the right knee, under Diagnostic Code 5260, the current evaluation contemplates pain on motion.  It is also consistent with flexion limited to 45 degrees.  In order to warrant a higher evaluation, there must be the functional equivalent of flexion limited to 30 degrees.  38 C.F.R. § 4.7; DeLuca.  A separate rating may also be assigned for limitation of extension.  

In sum, the record reflects that the Veteran was able to consistently flex his knee to well over 100 degrees, and extension was full.  As flexion is not limited to 45 degrees or less, and extension is not limited, an evaluation in excess of 10 percent is not warranted (and a separate evaluation for limited extension is not warranted).  In addition, as noted above, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA is generally required to consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain, weakness, premature or excess fatigability, and incoordination. See DeLuca, 8 Vet. App. at 202; see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  Here, while there is some indication of increased pain on repetition or during flare-up neither the medical nor lay evidence suggests that his limitation approximated 30 degrees of flexion even on repetition.  As a result, the 10 percent rating for patellofemoral syndrome of the right knee adequately compensates him for the extent of his pain.

Furthermore, there is no evidence of ankylosis, impairment of the tibia and fibula, impairment of the semilunar cartilage, or genu recurvatum.  Although there was a report of a past meniscus issue, such has not been shown during this appeal period.

With regard to other impairment of the knee, instability of the knee has not been demonstrated.  VA examinations and treatment records do not disclose evidence of ligament instability or subluxation.  The Veteran has not described any specific incidents of falls or subluxations.  As such, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's knee disability is manifested by recurrent subluxation or lateral instability, and a higher evaluation on this basis is not warranted.

C.  Laceration of the Right Index Finger

In a March 1998 rating decision, the RO granted service connection for residuals of laceration of the right index finger.  

The Board notes that, as acknowledged by the RO, the Veteran did not file a claim for increase for this disability.  However, in June 2008, the RO issued a rating decision continuing the noncompensable rating assigned for the service-connected laceration of the right index finger, noting that the disability was not reevaluated based on examination results from September 2006 after the Veteran's period of active service from January 2004 to April 2005.  

The noncompensable percent rating is assigned pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7805. 

The Board notes that the schedule for rating disabilities concerning the evaluation of scars was amended effective on October 23, 2008. 

However, those revised provisions are applicable only to claims received on or after October 23, 2008. Because the current claim was received prior to that date, those revisions do not apply in this case. 73 Fed. Reg. 54708  (Sept. 23, 2008). A veteran may request review under the revised scars criteria irrespective of whether the service-connected disability has worsened since the last review; however, the Veteran has not done so in this case. Thus, all Diagnostic Codes discussed are the versions in effect prior to October 23, 2008.

Former Diagnostic Code 7801, which governs scars, other than the head, face, or neck, that are deep or cause limited motion, a 10 percent evaluation is assigned when the area or areas exceed six square inches (39 square centimeters). A 20 percent evaluation is assigned when the area or areas exceed 12 square inches (77 square centimeters). Note 2 provided that a deep scar is one associated with underlying soft tissue damage. 

Diagnostic Code 7802, scars, other than the head, face, or neck, that are superficial, that do not cause limited motion, and that involve area or areas of 144 square inches (929 sq. cm.) or greater are assigned a 10 percent rating. Note 2 under the diagnostic code provided that a superficial scar is one not associated with underlying soft tissue damage.

Under former Diagnostic Code 7803, a 10 percent evaluation is assigned for scars that are superficial and unstable. Note 1 under the diagnostic code provided that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. Note 2 provided that a superficial scar is one not associated with underlying soft tissue damage. 

Diagnostic Code 7804 indicates that a 10 percent rating is warranted for scars that are superficial and painful on examination. 

Diagnostic Code 7805, other types of scars will be rated based on limitation of function of the affected part.

On VA examination in September 2006, there was no discussion of a scar of the right index finger.

On VA examination in July 2011, the Veteran reported that he suffered from a laceration of the right index finger in service.  He endorsed diminished sensation in the area of the tip of the right index finger.  Objectively, the examiner noted that the scar measured 1 centimeter in length.  The scar was not tender or indented, and there was no keloid formation.  It was normal in color.  There was no impaired strength or dexterity of the hand, and there was no gap between any finger and the proximal transverse crease of the hand on maximal flexion of the finger.  The examiner diagnosed scar of the right index finger.

Continued VA treatment records do not document any complaint or treatment related to the right index finger.

Based on the foregoing, the Board concludes that a compensable rating for residuals of laceration of the right index finger is not warranted.  The scar is not shown to be deep or cause limited motion, or measure an area or areas exceed six square inches (39 square centimeters).  Accordingly, a compensable rating under former Diagnostic Code 7801 is not warranted.  Likewise, as the scar does not measure and area of 144 square inches (929 sq. cm.) or greater, a compensable rating under former Diagnostic Code 7802 is not warranted.  The scar is not unstable and the 2011 examiner specifically indicated that the scar was not productive of pain on examination.  Thus, compensable ratings under Diagnostic Code 7803 or 7804 are not warranted.  

In considering whether the Veteran would be entitled to evaluation based upon limitation of the body part affected under 38 C.F.R. § 4.118, Diagnostic Code 7805, the Board finds that such an evaluation is not warranted given that there is no other impairment associated with the scar.  While Veteran has indicated that he experienced some diminished sensation in the area of the scar, there is no indication of nerve impairment or related disability of the finger.  

For the foregoing reasons, the Board concludes that a compensable rating for the disability is not warranted.  

D.  Headaches

The Veteran's headache disability is rated as 30 percent disabling pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.  A 30 percent evaluation is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months; and a 50 percent evaluation is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.  50 percent is the maximum rating available under this Diagnostic Code 8100.

The Rating Schedule does not define "prostrating."  "Prostration" has been defined as "complete physical or mental exhaustion."  MERRIAM-WEBSTER'S NEW COLLEGIATE DICTIONARY 999 (11th ed. 2007).  "Prostration" has also been defined as "extreme exhaustion or powerlessness."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st ed. 2007).  According to Stedman's Medical Dictionary, 27th Edition (2000), p. 1461, "prostration" is defined as "a marked loss of strength, as in exhaustion."  See Eady v. Shinseki, No. 11-3223, 2013 WL 500460 (Vet. App. Feb. 12, 2013) (The Board adopts the Court's definition as its own.).

Additionally, the terms "productive of severe economic adaptability" have not been clearly defined by regulations or by case law.  The United States Court of Appeals for Veteran's Claims (Court) has noted that "productive of" can either have the meaning of "producing" or "capable of producing."  Pierce v. Principi, 18 Vet. App. 440, 445 (2004).  Thus, migraines need not actually "produce" severe economic inadaptability to warrant the 50 percent rating.  Id. at 445-46.  Further, "economic inadaptability" does not mean unemployability, as such would undermine the purpose of regulations pertaining to a TDIU.  Id. at 446; see also 38 C.F.R. § 4.16.  The Board notes, however, that the migraines must be, at minimum capable of producing "severe" economic inadaptability.

The Veteran filed the instant claim for increased rating in September 2009, noting that his headaches had worsened. 

On VA examination in May 2010, the Veteran reported that his headaches started in 1980 and that he had numerous traumas when he was over in Iraq.  An IED explosion caused tremendous headaches.  It started in the front and went from there to both temples.  He did not have any treatment for headache other than going into a dark room and trying to get over it by himself.  He had been noted as having migraine headaches in that he had frequent attacks, at least once or twice a week, and sometimes it continued on prostrating in nature if ordinary activity was not possible.  The examiner diagnosed headaches, consistent with migraine headaches which were recurrent.  

A September 2010 VA outpatient treatment report reflects that the Veteran complained of frequent headaches.  

A May 2012 report notes chronic daily headaches.  

A June 2012 VA treatment report indicates that the Veteran was seen for "brake- through" headaches with vomiting.  Neurological examination was normal. Even though he said he has some neck stiffness, there were no meningeal signs and he did not have fever and was improving. Topamax was controlling the migraines well. He was asked to take the Promethazine suppository for nausea and vomiting. 

On VA examination in August 2013, the Veteran stated that he started having headaches since he was involved in an explosion in service in 2004.  He had been evaluated by a VA neurologist since service.  He took Topamax for his headaches and also took over the counter medications including Advil and Excedrin.  Symptoms included constant head pain, pain on both sides of the head, pain localized on the front side/forehead and worsened with physical activity.  Other non-headache symptoms associated with headaches included nausea, vomiting, sensitivity to light, change in vision, and impaired concentration and speech.  The head pain lasted a typical duration of 1 to 2 days.  He Veteran reported that he worked full time and a tactical officer at a military academy.  He had taken about 6 days off over the last 12 months due to his medical conditions.

The examiner indicated that the Veteran had characteristic prostrating attacks of migraine headache pain more frequently than once per month, but he did not have very frequent prostrating and prolonged attacks of migraine headache pain.  He also had prostrating attacks of non-migraine headache pain more frequently than once per month, but again they were not very frequent prostrating and prolonged attacks.  
  
The examiner diagnosed migraine including migraine variants, and noted that the disability did not impact the Veteran's ability to work.  

After a careful review of the record, the Board finds that the Veteran's symptoms more nearly approximate the criteria for the currently assigned 30 percent evaluation.  An increased evaluation is therefore not warranted in this case.

A 50 percent evaluation contemplates very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124(a), Diagnostic Code 8100.  As indicated above, the Veteran has consistently described persistent migraine headaches occurring several times each month, as well as less severe headaches occurring multiple times each week.  Even if the Board were to consider his headaches to be very frequent, however, the evidence is insufficient to establish that the headaches are completely prostrating, prolonged attacks productive of severe economic inadaptability.

With respect to the severity of his headaches, the Board acknowledges that the Veteran describes, and the evidence supports, persistent headaches manifested by pain, sensitivity to noise and light, nausea, and other neurological effects, such as difficulties with concentration and speech.  In addition, the evidence is consistent with characteristic prostrating attacks occurring multiple times per month, as the examiner noted that both migraine and non-migraine attacks occurred more than once per month.  These facts are consistent with a 30 percent evaluation under the ratings criteria.  See 38 C.F.R. § 4.124(a), Diagnostic Code 8100.  However, the weight of the evidence is insufficient to support a finding of completely prostrating and prolonged migraine attacks at any time during the appeal period.  In short, none of the evidence of record discussed above, to include VA examination reports, treatment notes, lay statements, and the Veteran's employment history, demonstrates the level of severity contemplated by the criteria for a 50 percent evaluation.

F.  All Rating Claims

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366   (Fed. Cir. 2009). The first question is whether the schedular rating adequately contemplates the Veteran's disability picture. Thun, 22 Vet. App. at 115. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Director, Compensation Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the symptomatology associated with the Veteran's disabilities is fully contemplated by the applicable rating criteria. The symptomatology reported by the Veteran and shown on examination is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable. All potentially relevant rating codes have been considered and evaluated. Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required. The ratings assigned consider the impact on the Veteran's employment. In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards. Therefore, referral for consideration of an extraschedular rating for any of the disabilities on appeal is not warranted. 38 C.F.R. § 3.321(b)(1).

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. See Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities in concluding that referral for consideration of an extraschedular rating is not warranted.

Here, the Veteran already had a 100 percent combined evaluation for his service-connected disabilities. This evaluation fully contemplates the combined impact and referral for extraschedular consideration is not warranted. 

For the foregoing reasons, the Board concludes that there is no basis for staged ratings of the Veteran's bilateral hearing loss disability, right knee patellofemoral syndrome, residuals of laceration of the right index finger, and headaches, as his symptoms have been primarily the same throughout the appeal period. In this regard, the Board finds that higher ratings for these disabilities are not warranted. In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.

ORDER

Service connection for neck symptomatology due to undiagnosed illness is granted.

Service connection for back symptomatology due to undiagnosed illness is granted.

Service connection for right shoulder symptomatology due to undiagnosed illness is granted.

Entitlement to service connection for hypertension is granted.

Entitlement to service connection for sleep apnea is granted.  

Entitlement to service connection for right upper extremity peripheral neuropathy, to include as secondary to service-connected disability, is denied.

Entitlement to service connection for right lower extremity sciatica, to include as secondary to service-connected disability, is denied.

Entitlement to service connection for left lower extremity sciatica, to include as secondary to service-connected disability, is denied.

Entitlement to restoration of a 10 percent rating for a bilateral hearing loss disability is denied.

Entitlement to a compensable rating for bilateral hearing loss disability is denied.  

Entitlement to a rating in excess of 10 percent for right knee patellofemoral syndrome is denied.

Entitlement to a compensable rating for residuals of laceration of the right index finger is denied.

Entitlement to a rating in excess of 30 percent for headaches is denied.  


REMAND

At the outset, the Board notes that, given that the RO has not considered the claims for service connection for a disability manifested by dysphagia, dental disability, vision loss of right eye, and sinus disability, on the merits, a remand is warranted so that the RO can adjudicate these matters in the first instance and avoid any prejudice to the Veteran. See e.g., Bernard v. Brown, Vet. App. 384 (1993).  In addition, the Board finds that additional development is needed with respect some of these claims.

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one. McLendon, 20 Vet. App. at 83.

First, in regard to the claim for service connection for disability manifested by dysphagia, VA treatment records reflect that, in 2007 (during the Veteran's period of ACDUTRA), he reported that food got stuck in his upper neck when he swallowed.  It was noted that he had been seen by the TBI team related to in service trauma in Iraq in May 2007, at which time he was noted to have both cognitive-linguistic difficulties and problems swallowing foods.  On speech pathology evaluation in May 2007, the examiner noted a possible mild pharyngeal dysphagia, but it was unclear if this was a side effect of his medications.  He subsequently underwent gastroenterology consult in May 2007, at which time an impression of dysphagia of unknown etiology, may be secondary to gastroesophageal reflux disease (GERD) was indicated.  

On VA examination in May December 2007, the examiner diagnosed dysphagia of unknown etiology, and noted that the VA gastroenterologist felt that it may be secondary to GERD.  A diagnosis of GERD and hiatal hernia was also assigned.  

On subsequent VA examination in July 2011, the Veteran continued to endorse swallowing difficulties.  

However, neither swallowing difficulties and/or dysphagia nor GERD have been indicated on in recent treatment records.  In May 2012, the Veteran denied various gastrointestinal complaints, including dysphagia.  A May 2012 nutrition consultation reflects no swallowing problems.  In August 2013, he denied cough after swallowing or during eating.  Treatment or diagnosis of GERD is not indicated, and only a history of hiatal hernia on upper endoscopy in June 2007 is noted.  

Based on the foregoing, it is unclear to the Board whether the Veteran's dysphagia has resolved, and if still present, whether there is disability associated with the symptom.   

Given the foregoing, the Board finds that an examination with medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claim for service connection.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In regard to the claim for loss of vision of the right eye, the Veteran reports that he had loss of vision in the right eye related to right eye trauma resulting from an IED explosion in Iraq in 2004.  

While the report from the actual incident is not of record, an October 2004 treatment report reflects a history of blunt trauma to the eye four months ago.  The Veteran endorsed floaters and lid spasm. He also reported headaches to the right superior lateral orbital rim when trying to focus.  At that time, normal vision was assessed.  A post-deployment questionnaire indicates that the Veteran responded that he had to spend one more nights during his deployment in a hospital as a patient for an eye examination and that he had concerns about his eye after deployment. Another post-deployment medical assessment dated in March 2005 notes report of blurred vision and visual difficulties.

Moreover, in the case of any veteran who engaged in combat with the enemy in active service and during a period of war, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran. Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary. 38 U.S.C.A. § 1154(b).

Section 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder. See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).

A May 2005 VA treatment report reflects an assessment of reduced best corrected visual acuity and nasal hemifield defect respecting the vertical midline on the right with unknown etiology.  Localization of visual field to optic nerve revealed normal retinal appearance and health clinical appearance to the optic nerve.  

The Veteran was afforded a VA examination in September 2006, at which time the examiner noted that while the Veteran did have a complaint of reduced vision in the superior visual field of his right eye and Goldman perimetry testing showed a reduced area of sensitivity superiority, there was no corresponding ocular pathology to the optic nerve or retina that was evidence to cause this type of defect.  

The examiner indicated that the visual field defect is less likely than not the result of the in-service trauma, but the remote possibility could not be entirely ruled out.  

On VA examination in July 2011, the Veteran reported that he had a scar in the right eyelid from explosion from an IED in Iraq in 2004.  He stated that he had an occasional twitching of the right eye and loss of field in the upper gaze both eyes, lateral in right, medial in left.  He stated that the field vision deficit had been present since 2005.  He reported that he was service-connected for the scar of the right eye. The examiner noted that a review of the records failed to show any VA optometry vision in the last 4 years, and no complaints.  The examination was normal at that time.  

A June 2012 VA optometry consult reflects that the Veteran complained of visual field loss.  He reported a history of eye trauma in 2004 when he walked into a concussion grenade 4 feet away.  He noted that he was bleeding from the eyes and ears, and his eye was extruded out of the socket.  After ocular examination, the examiner noted history of ocular trauma with globe extruded from socket on the right, per patient history.  He noted that a variable visual field defect had been noted since 2005.  There were no defects bilaterally appearing a possible right quadrant defects, however there was poor reliability.  Astigmatism and presbyopia were also indicated.  The plan was to monitor with repeat visual field testing in 1 month to rule out new neurological defects and also to perform binocular testing and a more detailed assessment of near vision; however, no further eye treatment is of record.

The Board finds that the evidence of record is insufficient to decide the claim.  While the VA examiner found that the Veteran's visual field defect was less likely than not related to the in-service trauma, no supporting rationale for this opinion was provided.  The Board further notes that, given the more recent treatment records associated with the claims file since the 2006 VA examination, it is unclear as to whether there is any pathology related to the claimed visual field loss.  

For the foregoing reasons, the Board believes that the Veteran should be afforded another examination to determine the nature and etiology of the claimed vision loss of the right eye.  

With regard to the claim for service connection for sinus disability, the Board notes that there is conflicting evidence as to whether the Veteran has a chronic sinus disability.

The Veteran's service treatment records from his first period of active service reflect that he was treated for upper respiratory infection in December 1990, probable upper respiratory infection and probable bronchitis in 1994, as well as pharyngitis in July 1996.  In February 1998, the Veteran endorsed sinusitis and hay fever or allergic rhinitis on report of medical history; however, the sinuses were noted to be normal on February 1998 discharge examination.  

While the Veteran was serving on active duty special work, he underwent pulmonary function test in January 2003, which revealed mild asthmatic bronchitis.  Nasal polyps were also indicated.  Flonase and Singulair were prescribed.  A January 2003 polysomnogram report also notes a past medical history significant for rhinitis and nasal polyps.  

An October 2003 initial medical review reflects that the Veteran was taking Allegra.  A January 2004 initial medical review notes that the Veteran was taking Sinutab.  The reviewer commented that the Veteran had nasal polyps.  

A March 2005 post-deployment questionnaire reflects that the Veteran was taking Flonase at that time.  

National Guards records reflect that in March 2006, the Veteran was treated for an upper respiratory infection.  

VA treatment records dated in 2005 and 2006 reflect assessment of allergic rhinitis and that he was to be placed on nasal steroids.

The Veteran was afforded a VA examination in September 2006, at which time the examiner noted a partial obstruction on the right side of the nose and that he did have sinusitis.  Diagnoses of polyp of the maxillary sinus, chronic rhinitis, and mild asthmatic bronchitis, as documented from pulmonary function testing done on January 2003, were assigned.  

The Veteran underwent MRI of the brain in December 2007, at which time an increase in the size of the retention cyst or polyp in the left maxillary sinus occupying most of the left maxillary sinus was indicated.  It was noted that the Veteran had complained of some sinus symptoms in the past.  An impression of maxillary sinus cyst was indicated.

However, on Gulf War examination in 2013, the examiner noted that the Veteran had not been diagnosed with a sinus, throat, larynx, or pharynx condition.  The Veteran reported that he had taken Zyrtec antihistamine over-the-counter for 10 years.  He denied any symptoms on examination.  More recent VA treatment records from 2008 to 2013 also do not reflect diagnosis or treatment for a sinus disability, and do not include any medication for sinus disability listed in the active medications list.  

For the foregoing reasons, the Board believes that the Veteran should be afforded another examination to determine the nature and etiology of the claimed sinus disability.  

With respect to the claim for increased initial rating for IBS, the Board notes that the Veteran has been assigned a 10 percent rating for the disability pursuant to the criteria for 38 C.F.R. § 4.114, Diagnostic Code 7319.  Under this Diagnostic Code, a next higher, 30 percent rating, is warranted for severe diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  

In this case, the Board finds that the evidence of record is insufficient to evaluate the current severity of the Veteran's IBS.  On VA examination in May 2010, the Veteran reported that he had to go to the bathroom quite often and had to take medication to stop the diarrhea.  

On VA treatment in August 2013, intermittent diarrhea alternating with constipation was endorsed.  While the Veteran was afforded a Gulf War examination in August 2013, a section on infectious intestinal disorders was not completed.  

Given the foregoing, the Board finds that a more contemporaneous examination, with medical findings responsive to the applicable criteria for rating the disability under consideration, is needed. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination).

While on remand, the AOJ should obtain and associate with the claims file all outstanding VA medical records. While the Veteran's claims file currently includes treatment records though August 2013, more recent treatment records may now be available.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain all outstanding pertinent VA treatment records from the dated since August 2013. The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards to requesting records from Federal facilities. All records and/or responses received should be associated with the claims file.

2.  The AOJ should send to the Veteran  a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims for service connection for disability manifested by dysphagia, dental disability, sinus disability, and right eye vision loss, and the claim for increased rating for IBS on appeal. If the Veteran identifies any other pertinent medical records that have not been obtained, the AOJ should undertake appropriate development to obtain a copy of those records. If the AOJ is unsuccessful in its efforts to obtain any such evidence, it should so inform the Veteran and request that he submit the outstanding evidence.

3.  After the Veteran responds and all available records and/or responses from each contacted entity are associated with the claims file, the AOJ should arrange for the Veteran to undergo examination(s) by a qualified examiner.  The entire claims file, to include the electronic claims file, must be made available to the examiner designated to examine the Veteran.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

Sinus- The examiner should clearly identify all current sinus disorder(s), or whether the Vetearn had any sinus disorders during the pendency of the claim. Then examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed disorder, to include any condition that has resolved, was incurred in service or is otherwise medically related to service.  In providing the requested opinion, the examiner is asked to address the reports of nasal polyps, sinusitis, and allergic rhinitis noted in treatment records.

Dysphagia- The examiner should clearly identify whether the Veteran has, or had during the pendency of the claim, a disorder manifested by dysphagia. Then examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed disorder was incurred in service or is otherwise medically related to service.  In providing the requested opinion, the examiner is asked to address the VA treatment records noting assessment of dysphagia and swallowing difficulties, potentially related to GERD.

Right Eye- The examiner should clearly identify all current right eye disorder(s). Then examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed disorder was incurred in service or is otherwise medically related to service, to specifically include the report of eye trauma in service in 2004 related to an IED explosion.  For the sake of this examination, the examiner is asked to accept that this right eye injury occurred as reported by the Veteran.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

4.  Schedule the Veteran for an appropriate VA examination to determine the current level of impairment resulting from the service-connected IBS.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.

The examiner should set forth all examination findings, along with a complete rationale for any opinions expressed.

5.  The AOJ should undertake any additional development deemed warranted.

6.  Then, the AOJ should readjudicate the Veteran's remaining claims. If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


